1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MARK SHANE THOMPSON,                             )   Case No.: 1:18-cv-00125-LJO-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION
13           v.                                       )   FOR APPOINTMENT OF COUNSEL,
                                                          WITHOUT PREJUDICE
14                                                    )
     A. GOMEZ, et al.,
                                                      )   [ECF No. 48]
15                  Defendants.                       )
                                                      )
16                                                    )

17           Plaintiff Mark Shane Thompson is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s motion for appointment of counsel, filed May 30,

20   2019.

21           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

22   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent

23   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

24   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court

25   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at

26   1525. Without a reasonable method of securing and compensating counsel, the court will seek
27   volunteer counsel only in the most serious and exceptional cases. In determining whether

28   “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

                                                          1
1    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

2    legal issues involved.” Id. (internal quotation marks and citations omitted).

3             In the present case, the Court does not find the required exceptional circumstances. Plaintiff is

4    proceeding on a claim of excessive force and the legal issues present in this action are not complex,

5    and Plaintiff has thoroughly set forth his allegations in the complaint. Even if it assumed that Plaintiff

6    is not well versed in the law and that he has made serious allegations which, if proved, would entitle

7    him to relief, his case is not exceptional. The Court is faced with similar cases almost daily. While

8    the Court recognizes that Plaintiff is at a disadvantage due to his pro se status and his incarceration,

9    the test is not whether Plaintiff would benefit from the appointment of counsel. See Wilborn v.

10   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (“Most actions require development of further facts

11   during litigation and a pro se litigant will seldom be in a position to investigate easily the facts

12   necessary to support the case.”) The test is whether exception circumstances exist and here, they do

13   not. While a pro se litigant may be better served with the assistance of counsel, so long as a pro se

14   litigant, such as Plaintiff in this instance, is able to “articulate his claims against the relative

15   complexity of the matter,” the “exceptional circumstances” which might require the appointment of

16   counsel do not exist. Rand v. Rowland, 113 F.3d at 1525 (finding no abuse of discretion under 28

17   U.S.C. § 1915(e) when district court denied appointment of counsel despite fact that pro se prisoner

18   “may well have fared better-particularly in the realm of discovery and the securing of expert

19   testimony.”) Accordingly, Plaintiff’s motion for the appointment of counsel is denied, without

20   prejudice.

21
22   IT IS SO ORDERED.

23   Dated:       May 31, 2019
24                                                         UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                            2
